Citation Nr: 1545398	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for irritable bowel syndrome (IBS). 

5.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

6.  Entitlement to a rating in excess of 20 percent for prostatitis.

7.  Entitlement to a rating in excess of 10 percent for hypertension.

8.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of right acromioclavicular joints

9.  Entitlement to a compensable rating for right triceps muscle injury.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971, from February 1991 to July 1991, from October 2001 to September 2002, and from February 2003 to February 2004, with additional periods of Reserves service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

A July 2008 rating decision, in pertinent part, denied service connection for a right ankle condition.   The Veteran perfected an appeal.  See March 20011 Substantive Appeal (VA Form 9).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).

A March 2010 rating decision denied his claim of entitlement to a TDIU.  See September 2009 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  By an April 2011 VA Form 9, the Veteran perfected an appeal as to this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

In January 2012, the Veteran submitted an updated application for increased compensation based on individual unemployability (VA Form 21-8940), which the RO treated as a claim for an increase for all of his service-connected disabilities.  See March 2012 Notification Letter.  Later, in February 2012, the Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus.  See February 2012 Statement in Support of Claim (VA Form 21-4138); see also March 2012 Notification Letter.  A September 2012 rating decision, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus, denied an evaluation in excess of 30 percent for GERD, denied an evaluation in excess of 10 percent for hypertension, and denied a compensable evaluation for the right triceps muscle injury.  That decision also granted an increased 20 percent rating for chronic prostatitis, effective February 24, 2012.  Adjudication of the claim for a rating in excess of 10 percent for degenerative arthritis of right acromioclavicular joints (right shoulder arthritis) was deferred at that time; however, a subsequent January 2013 rating decision denied an increased rating for the right shoulder arthritis.  The Veteran perfected an appeal as to the decisions.  See November 2014 Statement in Lie of VA Form 9 (regarding the claims for increased ratings for the GERD, hypertension, right triceps muscle injury, right shoulder arthritis, and prostatitis); December 2014 VA Form 9 (concerning the bilateral hearing loss and tinnitus claims).  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

In October 2014, the RO found clear and unmistakable error in the September 2012 assignment of an effective date of February 24, 2012 for the increased 20 percent rating for prostatitis.  Accordingly, the RO granted an effective date of September 16, 2009, the date of the Veteran's claim for an increased rating for his prostate condition.  See 38 C.F.R. § 3.400(o) (2015) (concerning effective dates for increased ratings).  Nevertheless, the Veteran's claim remains pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

As concerning the issue of entitlement to service connection IBS, the Board notes that this claim was not developed or certified for appellate review.  However, as will be discussed in detail below, the Board finds that, based on the evidence of record and statements adduced during the pendency of the claim, it is inextricably intertwined with the claim of entitlement to an increased rating for the service-connected GERD and must be properly adjudicated on remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In June 2015, the Veteran testified before the undersigned at a videoconference hearing.  Unfortunately, due to an audio malfunction, a written transcript of that hearing is unavailable.  The Veteran was informed of the malfunction in August 2015 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717 (2015).  Later that month, the Veteran declined to do so and asked that the appeal be considered on the evidence of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, entitlement to service connection for IBS, entitlement to a rating in excess of 30 percent for GERD, entitlement to a rating in excess of 20 percent for prostatitis, entitlement to a rating in excess of 10 percent for hypertension, entitlement to a rating in excess of 10 percent for degenerative arthritis of right acromioclavicular joints, entitlement to a compensable rating for right triceps muscle injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's right ankle disability was incurred in, or caused by, his military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claim for service connection for a right ankle disability any procedural deficiency is not prejudicial to the Veteran. 

II. Analysis

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Here, VA and private treatment records reflect a current right ankle pathology, including a diagnosis of right ankle peroneal tendonitis, chronic partial thickness tear of right peroneal tendon.  See, e.g., September 2014 VA Compensation and Pension Examination Report; October 2014 VA Podiatry Note; April 2010 VA Compensation and Pension Examination Report; December 2008 MRI Report.  Thus, a current right ankle disorder is established.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).

The Veteran's service treatment records (STRs) reflect an ankle injury during his initial period of active service.  See November 1969 Chronological Record of Medical Care.  Moreover, his DD 214 for that period documents his receipt of the parachutist badge; and the Board thus accepts the Veteran's assertions of in-service injuries to his ankle occurring during his jump school training as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Accordingly, an in-service injury or incurrence is established.  See Davidson, 581 F.3d 1313.

As to nexus, the Veteran has maintained in numerous statements and testimony adduced throughout the pendency of the claim, that he experienced continuous right ankle symptomatology during and since his active service.  See, e.g., March 2011 Statement Accompanying VA Form 9 (reporting that "while there might not have been much continuity following up with doctors' care," he experienced right ankle symptoms continuing from his in-service injury throughout the following years, including pain, instability, and impaired gait).  The Veteran is competent to report a continuity of symptomatology since his separation from service, and the Board finds him both competent and credible in this regard.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, his testimony is supported by the medical evidence of record, including specifically the September 2008 VA Physician Note, which notes his longstanding history of right ankle symptoms and relates his right ankle disorder to an injury incurred during his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the medical and lay evidence of a continuity of symptomatology suggests a link between his current right ankle pathology and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges the negative evidence of record in the form of the September 2014 VA Compensation and Pension Examination Report finding that his current ankle disorder is unrelated to his in-service injury.  The Board declines to accept this medical opinion, however, as it fails to account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, and therefore lacks probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, given the right ankle complaints in service and the post-service evidence indicating a link between the post-service right ankle pathology and his active duty, the Board resolves doubt in the Veteran's favor and finds that service connection is warranted for his right ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right ankle disability is granted.



REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, the Board notes that the Veteran has reported that he has been in receipt of Social Security Administration (SSA) disability benefits during the appellate period.  See, e.g., October 2010 Statement in Support of Claim (VA Form 21-4138) (maintaining that "Social Security has recently awarded [him] Disability Compensation due to [his] medical history and chronic health issues which render [him] unable to hold gainful, lasting employment"); September 2010 Social Security Determination (submitted by the Veteran in October 2010).  To date, VA has made no attempt to obtain any SSA records.  As the record reflects SSA records that may be outstanding and may be pertinent to the Veteran's claims, the Board must remand this matter again in order to obtain those records.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

Further, as concerning his claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that a new VA audiological examination is necessary to fully address the nature and etiology of the Veteran's claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  In this regard, the April 2012 VA examiner, noted that the Veteran experienced "significant changes in hearing thresholds in service" in his right ear, while simultaneously basing his negative etiological opinion finding against a relationship between the Veteran's diagnosed hearing pathology and his active service on the fact that there were "[n]o significant shift[s] in hearing levels during service."  Moreover, although audiometric data obtained during the Veteran's last period of active service from February 2003 to February 2004 reflects auditory thresholds within normal limits, see June 2003 Audiogram (reflecting puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 10 dB, 5 dB, 0 dB, 10 dB, and 10 dB, respectively; and puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 5 dB, 10 dB, 5 dB, 20 dB, and 20 dB, respectively), the April 2012 VA examiner failed to address the audiogram from November 2004, approximately nine months following his separation, that documented a right ear puretone threshold of 35 decibels at 4000 Hz, which is indicative of some degree of hearing loss.  See November 2004 Audiogram (reflecting puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 15 dB, 10 dB, 5 dB, 15 dB, and 10 dB, respectively; and puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 5 dB, 10 dB, 15 dB, 20 dB, and 35 dB, respectively); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).

The Board notes that the Veteran's puretone threshold levels at the April 2012 VA examination do not meet the criteria for a hearing loss disability under VA law.  See April 2012 VA Audiological Examination Report (reflecting puretone threshold values for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 20 dB, 15 dB, 20 dB, 20 dB, and 20 dB; and puretone threshold values for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz were 15 dB, 15 dB, 20 dB, 30 dB, and 35 dB; and showing speech recognition scores of 98 percent for the right ear and 94 for the left ear).  See also 38 C.F.R. § 3.385 (2015) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  However, given the noted inadequacies of the April 2012 VA examination report and opinion, and considering that the examiner diagnosed high frequency sensorineural hearing loss in the range of 6000 to 8000 Hz bilaterally, the Board finds that a new VA audiological examination should be conducted to assess the current nature and likely etiology of the Veteran's bilateral hearing loss and tinnitus.  In formulating the opinion, the examiner should comment upon the significance, if any, of the November 2004 audiogram documenting impaired hearing.  Additionally, the examiner must consider and address the Veteran's account of experiencing in-service acoustic trauma and resultant auditory symptomatology, which the Board finds to be credible and consistent with the circumstances of his service.  See, e.g., May 2003 Workplace Narrative (reflecting that the Veteran was "routinely exposed to hazardous noise due to periodic visits to the flightline and the use of compressed air to test and bleed emergency equipment").  See also 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, regarding the claims of entitlement to a rating in excess of 30 percent for GERD, entitlement to a rating in excess of 20 percent for prostatitis, entitlement to a rating in excess of 10 percent for hypertension, entitlement to a rating in excess of 10 percent for degenerative arthritis of right acromioclavicular joints, and entitlement to a compensable rating for right triceps muscle injury, the Board finds that reexamination of these disabilities is warranted, especially considering that more than three years have passed since he was last examined for these disabilities, and given the possibility that these service-connected disabilities have increased in severity during that time.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).


Furthermore, with regard to his claim of entitlement to a rating in excess of 30 percent for GERD, the Veteran's attorney submitted a statement in August 2015 in which she asserted that the Veteran's service-connected gastrointestinal disability, which is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015) for hiatal hernia, was more appropriately rated as IBS, under 38 C.F.R. § 4.114, Diagnostic Code 7332 for impairment of sphincter control.  Importantly, the Veteran is not service connected for IBS.  However, his attorney essentially argues that IBS and GERD are coexisting diseases of the digestive system.  Because certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 (2015), the schedule of ratings for the digestive system provides that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.115.  

Nevertheless, the medical evidence in this case reflects distinct diagnoses of GERD and IBS.  Accordingly, because, as noted, the Veteran is not service-connected for this additional disability, assigning a rating for the service-connected GERD on the basis of symptoms ostensibly attributable to nonservice-connected IBS would be inapposite.  The Board thus finds that the attorney's contention raises the issue of entitlement to service connection for IBS.  As the rating for the Veteran's digestive disability potentially hinges upon the determination of whether or not the IBS is service connected, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, as noted in the introduction above, the Board has taken jurisdiction of the claim of entitlement to service connection for IBS for the purposes of remanding it for the further development described in the directives below.  


Finally, the issue of entitlement to TDIU is dependent on the outcome of this claim, as the assignment of ratings to the claim granted herein, as well as any potential grant of the remanded issues, could result in a higher overall disability rating.  See 38 C.F.R. § 4.16(a) (2015); Harris, 1 Vet. App. at 183.  Therefore, after the AOJ has assigned ratings to the newly granted service connection claims and after it has completed the additional development requested herein with regard to the remanded service connection and increased rating claims, the AOJ is instructed to afford the Veteran an examination to identify all limitations imposed on him as a consequence of his service-connected disabilities, and for an opinion concerning the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  After all appropriate development has been completed, the issue of TDIU should be readjudicated in light of the additional evidence, to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

The Board notes that the Veteran's currently assigned disability ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, on remand, if the Veteran continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the claim to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

As the claims are being remanded, the RO/AMC should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for a right ankle disability.

2.  After complying with the duties to notify and assist, adjudicate the Veteran's claim for service connection for IBS.  The Veteran should be notified of this decision and of his appellate rights.

3.  Request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim. If the search for such records has negative results, the RO/AMC should place a statement to that effect in the Veteran's claims file.

4.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

5.  Make arrangements to obtain any outstanding VA treatment records and associate them with the electronic claims file.

6.  Thereafter, schedule the Veteran for a VA audiological examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, obtaining a complete medical history of the Veteran's claimed conditions, and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (50 percent or greater probability) a result of his in-service noise exposure, or whether such a relationship is unlikely.

In providing this opinion, the examiner should consider and address the Veteran's competent account of experiencing in-service acoustic trauma and resultant auditory symptomatology during and since his active service.

The examiner should also discuss the results of the Veteran's November 2004 audiogram documenting impaired hearing approximately nine months following his separation from his last period of active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete explanation for the opinion reached.

7.  Schedule the Veteran for an appropriate VA digestive systems examination to determine the current nature and level of severity of his digestive disabilities (i.e. GERD, IBS, etc.).  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed. 

8.  Schedule the Veteran for an appropriate VA genitourinary examination to determine the current level of severity of his service-connected prostatitis.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed. 

9.  Schedule the Veteran for an appropriate VA genitourinary examination to determine the current level of severity of his service-connected hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed. 

10.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected degenerative arthritis of right acromioclavicular joints.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All indicated diagnostic testing and evaluation, to include x-ray and/or MRI testing, if indicated, and range of motion studies in degrees using a goniometer, should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed. 

11.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected right triceps muscle injury.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All indicated diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed. 

12.  Also, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., GERD, chronic prostatitis, degenerative arthritis of the right acromioclavicular joints, hypertension, right triceps muscle injury, erectile dysfunction, right ankle disorder, and any pending disabilities for which service connection is granted on remand) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

13.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

14.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, including the issue of entitlement to TDIU. 


As to the issue of entitlement to a TDIU, if the Veteran continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ must consider whether referral to VA's Director of Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  

If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


